Order issued February 27, 2013




                                           S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                         ________________________________________

                                    No. 05-12-00299-CR
                                    No. 05-12-00300-CR
                         ________________________________________

                         COURTNI MICHELLE SCHULZ, Appellant

                                                 V.

                             THE STATE OF TEXAS, Appellee

                                            ORDER

                          Before Justices Bridges, FitzGerald, and Myers

        Based on the Court’s opinion of this date, we set aside the trial court’s restitution order

and remand the cases to the trial court for a hearing to determine the proper amount of

restitution.

        We ORDER the trial court to transmit a record of the proceedings, including the new

written restitution orders, to this Court within THIRTY DAYS from the date of this order.

        The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the record of the

restitution hearing is received, whichever is earlier.

                                                           /David L. Bridges/
                                                         DAVID L. BRIDGES
                                                         JUSTICE